      Case: 1:18-cv-07246 Document #: 7 Filed: 10/30/18 Page 1 of 2 PageID #:33



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CCC INFORMATION SERVICES INC.,                  )
                                                 )
                                      Plaintiff, )        Case No. 1:18-cv-07246
         v.                                      )
                                                 )
 TRACTABLE INC.,                                 )
                                                 )
                                     Defendant. )

                    NOTICE OF CLAIMS INVOLVING TRADEMARK

         Plaintiff CCC Information Services Inc. (“CCC” or “Plaintiff”), by and through its

attorneys, and pursuant to Local Rule 3.4 of the Local Rules of the United States District Court

for the Northern District of Illinois, hereby provides the information the Clerk is required to

forward to the Commissioner pursuant to 15 U.S.C. §1116(c).

Name and Addresses of Litigants:

Plaintiff:      CCC Information Systems Inc.
                222 W Merchandise Mart Plaza, Suite 900
                Chicago, IL 60654

Defendant:      Tractable Inc.                        Tractable Inc.
                156 2nd Street                        132-140 Goswell Road
                San Francisco, CA 94105               London EC1V 7DY
                                                      United Kingdom

Trademark Registration Numbers:

               Mark                   Registration Number
               CCC®                         2,013,714
               CCC®                         4,588,425
             CCC ONE®                       4,473,633
             CCC ONE®                       4,527,798
             CCC ONE®                       3,664,638
             CCC ONE®                       3,706,398




                                            Page 1 of 2
     Case: 1:18-cv-07246 Document #: 7 Filed: 10/30/18 Page 2 of 2 PageID #:34



Dated: October 30, 2018                    Respectfully submitted,


                                           /s/ Kathleen P. Lally
                                           One of the Attorneys for Plaintiff CCC
                                           Information Services Inc.
Mark S. Mester
  mark.mester@lw.com
Terra Reynolds
  terra.reynolds@lw.com
Kathleen P. Lally
 kathleen.lally@lw.com
LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800
Chicago, Illinois 60611
Telephone: (312) 876-7700
Facsimile: (312) 993-9767




                                      Page 2 of 2
